Case 2:20-cv-02186-CJC-KS Document 26 Filed 08/04/20 Page 1 of 2 Page ID #:143
  1
  2
  3
  4
  5
  6
  7                       UNITED STATES DISTRICT COURT
  8                      CENTRAL DISTRICT OF CALIFORNIA
  9                                  SOUTHERN DIVISION
  10
       ANTHONY BOUYER                             CASE NO.
  11                                              2:20−cv−02186−CJC−KS
                     Plaintiff(s),
  12
              v.                                  NOTICE OF INTENT
  13
       FRED W. PLOTKE, et al.
  14
                    Defendant(s).
  15
  16
  17
  18
  19          TO ALL COUNSEL OF RECORD, notice is hereby given that on

  20    September 24, 2020, the Court will issue a Scheduling Order pursuant to
  21    Federal Rule of Civil Procedure 16(b) establishing dates for the completion of
  22    discovery, the filing of motions, pretrial conference, and trial in the above entitled
  23    case. No scheduling conference will be held unless ordered by the Court.
  24          The parties are HEREBY ORDERED to hold an early meeting of counsel
  25    not later than 21 days in advance of the above date, and to file a report of such
  26    meeting not later than 14 days thereafter in accordance with Federal Rule of Civil
  27    ///
  28    ///

                                                −1−
Case 2:20-cv-02186-CJC-KS Document 26 Filed 08/04/20 Page 2 of 2 Page ID #:144
  1     Procedure 26(f) and Local Rule 26−1. In scheduling the case, the Court will rely

  2     upon the pleadings, as well as the Rule 26(f) report. Counsel shall include in the
  3     report their choice of settlement procedure: the ADR Program or private
  4
        mediation. The parties may not choose a settlement conference before a
  5
        Magistrate Judge. The Court’s ADR Program is described in the "ADR" section
  6
        of the Court’s website (http://www.cacd.ucourts.gov), which also contains the list
  7
        of Attorney Settlement Officers and requisite ADR forms. Counsel are referred to
  8
  9     Federal Rule of Civil Procedure 26(f) and Local Rule 26−1 for other specific

  10    requirements of the report. In addition, counsel are directed to provide the

  11    specific reasons for their selection of a particular discovery cutoff date.
  12
  13
             IT IS ORDERED that the Clerk of the Court shall serve copies
  14
        of this Order on counsel for the parties in this matter.
  15
  16       IT IS SO ORDERED.

  17
       DATED: August 4, 2020
  18
                                            Cormac J. Carney
  19                                        United States District Judge
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                −2−
